DETAILED ACTION
	Claims 27-51 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 27-36 and 38-47) and species of SEQ ID NO: 4 with Asp719 replaced with alanine (species of DNA polymerase) and SEQ ID NO: 1 (species of finger domain) in the reply filed on 12/14/2020 is acknowledged.
 	349 residues of elected SEQ ID NO: 4 match the 580 amino acid residues of SEQ ID NO: 11 or about 60% identity.  As such, elected SEQ ID NO: 4 does not read on SEQ ID NO: 11 wherein the aspartic acid residue at position 422 has been replaced by alanine.
390 residues of elected SEQ ID NO: 4 match the 580 amino acid residues of SEQ ID NO: 12 or about 67% identity.  As such, elected SEQ ID NO: 4 does not have at least 70% sequence identity with SEQ ID NO: 12 as recited in claim 36.
	For these reasons, the elected species of SEQ ID NO: 4 with Asp719 replaced with alanine does not read on any of the species of claim 36.  Further, claim 36 has been amended to be a non-generic claim in the amendment submitted on 12/14/2020.
Claims 37 and 48-51 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.
Claims 36 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.
	
	The Sequence Listing is objected to since a Sequence Listing was submitted on 06/28/2020 (after the filing date of the instant application); however 1) no instruction to amend the Sequence Listing is provided and 2) no statement that the Sequence Listing does not contain new matter was submitted as required by 37 CFR 1.825(a).

Appropriate correction is required.

Claim Objections
Claim 45 is objected to because of the following informalities:  
The claims filed on 12/14/2020 includes two claims labeled “45” and no claim labeled “46.”  For the purpose of this Office Action, the second claim “45” is treated as if it were claim “46.”
Appropriate correction is required.

Election/Restrictions
The IDS filed on 09/17/2020 has been annotated to indicate the document year for NPL citations 3 and 8.

Claim Interpretation
	In claim 27, the phraseology “or an equivalent aspartic acid residue at an equivalent position in other sequences” is understood to refer to a position in embodiments having less than 100% (but more than 70%) sequence identity to SEQ ID NO: 1 including sequences that may have a deletion or insertion, wherein the position aligning with position 18 of SEQ ID NO: 1 may be a different numerical position in those sequences.  A parallel interpretation of “an equivalent position in other sequences” is applied to other claims as well where recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 38, 40 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the amino acid sequence of SEQ ID NO: 10, wherein the aspartic acid residue at position 18 of SEQ ID NO: 10, or the equivalent aspartic acid residue in other sequences, has been replaced by alanine.”
The cited claim language is interpreted as reciting a sequence 100% identical to SEQ ID NO: 10 except the residue at position 18 is alanine, which is a single, discrete sequence.  As such, it is unclear to what sequence “other sequences” refers.  That is, it is unclear if recitation of “the equivalent aspartic acid residue in other sequences” allows for other sequences not 100% identical to SEQ ID NO: 10 except the residue at position 18 is alanine to meet the features of claim 29, and if so, the identity of the recited “other sequences” that are also embodiments of claim 29 is unclear.  For these reasons, “a person of 
Claim 47 recites the limitation "the growth medium or supernatant" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 47 prior recites a culture; however, this cannot be considered to provide inherent antecedent basis for “the growth medium or supernatant.”  The definite article “the” is considered to apply to both “growth medium” and “supernatant.”  While a culture may inherent require some sort of medium to be present as to have inherent antecedent basis in “culturing,” such culturing as recited in paragraph (i) of claim 47 does not inherently require the presence of any “supernatant.”  As such, the term “the growth medium or supernatant" as recited cannot be considered to have proper antecedent in claim 47 nor claim 27 from which claim 47 depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29, 38 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.



    PNG
    media_image1.png
    111
    689
    media_image1.png
    Greyscale

	Claim 29 recites a Markush group of several species in the alternative.  However, one recited species of the Markush group—the amino acid sequence of SEQ ID NO: 10, wherein the aspartic acid residue at position 18 of SEQ ID NO: 10 . . . has been replaced by alanine—does not require the features of claim 27, from which claim 29 depends, such that claim 29 omits the requirement of claim 27 that the DNA polymerase comprise a sequence that is at least 90% identical to SEQ ID NO: 1.  As such, claim 29 lacks proper dependency from claim 27 in view of the guidance provided by MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29, 33, 34, 35, 38, 40-42 and 44-47 (this rejection includes rejection of both claims labeled claim 45) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Horn et al. (U.S. 2015/0094211 A1) further in view of Hayashizaki et al. (U.S. 2010/0047862 A1). 
Vander Horn et al., abstract, teach:
The present disclosure provides compositions, methods, kits, systems and apparatus that are useful for nucleic acid polymerization. In particular, modified polymerases and biologically active fragments thereof are provided that allow for nucleic acid amplification. In some aspects, the disclosure provides modified polymerases having lower systematic error as compared to a reference polymerase. In one aspect, the disclosure relates to modified polymerases useful for nucleic acid sequencing, genotyping, copy number variation analysis, paired-end sequencing and other forms of genetic analysis. In some aspects, the disclosure relates to modified polymerases useful for the generation of nucleic acid libraries or nucleic acid templates. In some aspects, the disclosure relates to the identification of homologous amino acid mutations that can be transferred across classes or families of polymerases to provide novel polymerases with altered properties.
“In some embodiments, the DNA polymerase is selected from the group consisting of an A family DNA polymerase; a B family DNA polymerase; a mixed-type polymerase; an unclassified DNA polymerase and RT family polymerase; and variants and derivatives thereof. In some embodiments, the DNA polymerase is an A family DNA polymerase selected from the group consisting of a Pol I-type DNA polymerase such as E. coli DNA polymerase, the Klenow fragment of E. coli DNA polymerase, Bst DNA polymerase, Taq DNA polymerase, Platinum Taq DNA polymerase series, Omni Klen Taq DNA et al., paras. [0266]-[0267].
“In some embodiments, the disclosure is generally related to an isolated and purified polypeptide having at least 90% identity to SEQ ID NO: 2 and includes an amino acid substitution at one or more positions corresponding to positions selected from the group consisting of: N487, N485, E493, A263, D264, H528, H273, D423, D480, H281, E220 and N234, wherein the numbering is relative to SEQ ID NO: 2.” Vander Horn et al., para. [0055].  
“In some embodiments, the disclosure is generally related to an isolated and purified polypeptide comprising or consisting of at least 80% identity to SEQ ID NO: 1 or a biologically active fragment thereof and having one or more amino acid mutations (e.g., substitutions) selected from the group consisting of N31R, N31K, H46R, D77K, D77H, D113N, D114R, D130A, D130H, D144M, D144K, L212A, E220K, N234R, N234K, V241K, V251K, A263K, D264A, D264R, D264Q, D264S, D264K, Y272R, H273N, H273R, L280R, H281A, H281M, E294S, E294F, E294G, E294K, V299K, V299H, V299F, D303R, I331Q, E325R, L335T, E336P, I354W, I354F, I370A, Q409R, G416K, V418M, V418I, G420K, D423S, D423K, D423N, D423R, D423T, D423G, D423I, D423K, G425R, Q428W, N429R, N429K, E446Q, F448K, N457T, A462T, H473R, Y477F, D480R, D480F, D480H, D480A, D480S, D480N, D480Q, N485K N485W, N485Y, N487H, N487R N487W, N487F, N487I, V488R, E493Q, E493R, M495Q, H528A, H528F, H528S, V533I, H572R, W577Y and D579F, wherein the numbering is relative to the amino acid sequence of SEQ ID NO: 1.” Vander Horn et al., para. [0058]. It is noted that the residues Lys, Ser, Gly and Ile are non-negatively charged amino acid residues.  Vander Horn et al. exemplifies SEQ ID NO: 2 of Vander Horn et al. having several substitutions including D423K.
SEQ ID NO: 2 of Vander Horn et al. is described as “Bacillus stearothermophilus pol I” DNA polymerase.  See Vander Horn et al., para. [0277].
An alignment between recited SEQ ID NO: 1 (Query) and SEQ ID NO: 2 of Vander Horn et al. (Sbjct) is as follows:

    PNG
    media_image2.png
    110
    694
    media_image2.png
    Greyscale

	As can be seen in the alignment, residue D423 of SEQ ID NO: 2 of Vander Horn et al. is equivalent to position 18 of recited SEQ ID NO: 1 (and also position 18 of recited SEQ ID NOS: 6, 7, 8, 9 and 10).
Vander Horn et al. teach kits containing the DNA polymerase taught therein provided with a buffer as recited directly in claim 41.  
	However, Vander Horn et al. do not teach a DNA polymerase having an amino acid sequence of recited SEQ ID NO: 8 with the aspartic acid residue at position 18 replaced by a non-negatively charged amino acid residue.
	As discussed, Vander Horn et al., para. [0266], teach that embodiments include the DNA polymerase is an A family DNA polymerase selected from the group consisting of a Pol I-type DNA polymerase, wherein a preferred embodiment is “Bacillus stearothermophilus pol I” DNA polymerase.  
	Hayashizaki et al., abstract, teach:
This invention provides a novel DNA polymerase obtained from Bacillus smithii JCM9076, which has novel features in terms of, for example, optimal reaction conditions (e.g., optimal temperature) and enzyme activity. More particularly, a novel DNA polymerase is a pol I type DNA polymerase, which is any of proteins (a) to (f) below and has DNA polymerase activity: (a) a protein comprising the amino acid sequence as shown in SEQ ID NO: 7; (b) a protein consisting of an amino acid sequence derived from the amino acid sequence as shown in SEQ ID NO: 7 by deletion, substitution, or addition of one or several amino acid residues; (c) a protein consisting of the amino acid sequence as shown in SEQ ID NO: 9; and (d) a protein consisting of an amino acid sequence derived from the amino acid sequence as shown in SEQ ID NO: 9 by deletion, substitution, or addition of one or several amino acid residues.
	Again, Vander Horn et al., teach that embodiments can include any Pol I-type DNA polymerase including Bacillus stearothermophilus pol I as a particularly exemplified embodiment.  Hayashizaki et al., teach  Pol I type polymerase from a bacterium of the same genus as Bacillus stearothermophilus, that is Bacillus smithii, taught to have particularly advantageous properties including an optimal temperature of 50-60[Symbol font/0xB0]C that allows for the “DNA polymerase of the present invention can be accordingly used at a reaction temperature lower than that of the DNA polymerase having conventional activity of an enzyme for complementary strand-displacement replication”.  Hayashizaki et al., para. [0061].  As such, at the time of filing the ordinarily skilled artisan would have been motivated to implement the mutations taught by Vander Horn et al., for example the substitution D423I or D423K, in other pol I type DNA polymerases from other Bacillus species taught to be advantageous in the prior art including the DNA polymerase having SEQ ID NO: 9 of Hayashizaki et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do since 1) Vander Horn et al. directly suggest that the substitutions taught therein can be made to Pol I type DNA polymerase to reduce systematic error, and 2) Hayashizaki et al. teach that the polymerase of SEQ ID NO: 9 of Hayashizaki et al. has particular advantageous properties including an optimal temperature of 50-60[Symbol font/0xB0]C.  
	SEQ ID NO: 9 of Hayashizaki et al. comprises recited SEQ ID NO: 8.  As discussed above, residue D423 taught by Vander Horn et al. is equivalent to and aligns with position 18 of recited SEQ ID NOS: 1 and 8.
	Regarding claim 34, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145(II).  The specification directly evidences that substitution of the aspartic acid residue at position 18 of recited SEQ ID NO: 1 or 8 results in at least 30% greater strand displacement activity as compared to a DNA polymerase with SEQ ID NO: 1 but with aspartic acid at position 18 relative to SEQ ID NO: 1 or at the equivalent position in other sequences.  As such, the fact that the appellant has recognized another advantage which naturally flows from the teachings of Vander Horn et al. and Hayashizaki et al. cannot be the basis for patentability when the differences would otherwise be obvious.
	Regarding claims 35 and 40, again “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145(II).  Here, the cited prior art is silent regarding any DNA polymerase et al., para. [0095], provides reaction conditions wherein 10 mM KCl is present which is suggestive of conditions that optimize activity including at a concentration 20-200 mM KCl may exhibit at least 40% of maximal activity of the DNA polymerase obtained from Bacillus smithii as taught by Hayashizaki et al.  As such, the DNA polymerases taught by Hayashizaki et al., which includes recited SEQ ID NO: 8 as discussed, appears to be a DNA polymerase having the recited property of wherein across a concentration range from 20 mM to 200 mM of NaCl, KCl, or a mixture thereof, said DNA polymerase exhibits at least 40% of its maximum polymerase activity.  “"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977),” when a reference teaches a product appearing to be substantially identical is a basis of a rejection. MPEP 2112(V).  In the alternative, the recognition of another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious," wherein Vander Horn et al. and Hayashizaki et al. suggest a DNA polymerase having all of the features of claim 27 that appear to be sufficient for the presence of the properties or characteristics recited in claims 35 and 40.
	Regarding claims 42 and 44-47, Hayashizaki et al., para. [0073], explain that a pol I type DNA polymerase can be encoded by DNA inserted into an expression vector and the expression vector introduced into an adequate host cell.  “A vector comprises the replication origin, a selection marker, and a promoter,” wherein a promoter is a regulatory sequence enabling transcription and translation of the encoded DNA polymerase in the host cell.  Hayashizaki et al., para. [0073].  Hayashizaki et al. teach methods of producing a pol I type DNA polymerase by culturing a transformant/host cell having an expression vector encoding the DNA polymerase.  Hayashizaki et al., paras. [0026]-[0028].  At the time of filing, the ordinarily skilled artisan would have been motivated to produce any DNA polymerase using the expression vectors, recombinant host cells and methods taught by Hayashizaki et al. since the same are 
Regarding claims 33 and 38, Vander Horn et al. teach that “In some embodiments, the disclosure is generally related to an isolated and purified polypeptide having at least 90% identity to SEQ ID NO: 2 and includes an amino acid substitution at one or more positions corresponding to positions selected from the group consisting of: N487, N485, E493, A263, D264, H528, H273, D423, D480, H281, E220 and N234, wherein the numbering is relative to SEQ ID NO: 2.” Vander Horn et al., para. [0055].  As such, Vander Horn et al. teach substitution of D423 (equivalent to position 18 of recited SEQ ID NO: 1) to any other amino acid residue wherein substitution to any of Lys, Ser, Gly and Ile are exemplary and not limiting.  
“The modification can optionally include one or more amino acid mutations, including without limitation amino acid additions, deletions and substitutions (including both conservative and non-conservative substitutions).”  Vander Horn et al., para. [0211].  “The term “conservative” and its variants, as used herein with reference to any change in amino acid sequence, refers to an amino acid mutation wherein one or more amino acids is substituted by another amino acid having highly similar properties. For example, one or more amino acids comprising nonpolar or aliphatic side chains (for example, glycine, alanine, valine, leucine, or isoleucine) can be substituted for each other.” Vander Horn et al., para. [0212].
That is, Vander Horn et al. directly teach that aliphatic residues such as Gly and Ile can be substituted with other aliphatic residues including Ala.  As such, in view of Vander Horn et al. exemplifying the substitutions D423G and D423I (equivalent to position 18 of recited SEQ ID NO: 1), the ordinarily skilled artisan at the time of filing would have been motivated to substitute to other aliphatic residues including Ala since Vander Horn et al. directly suggest the substitution of aliphatic residues with other aliphatic residues as discussed.

Claims 27-32, 34-35, 40-42 and 44-47 (this rejection includes rejection of both claims labeled claim 45) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Horn et al. (U.S. 2015/0094211 A1) further in view of Larsen et al. (WO 2017/162765 A1) (published 09/28/2017) as et al. (Insights into the Geobacillus stearothermophilus species based on phylogenomic principles, BMC Microbiol. 17 (2017): 140).
 Vander Horn et al., abstract, teach:
The present disclosure provides compositions, methods, kits, systems and apparatus that are useful for nucleic acid polymerization. In particular, modified polymerases and biologically active fragments thereof are provided that allow for nucleic acid amplification. In some aspects, the disclosure provides modified polymerases having lower systematic error as compared to a reference polymerase. In one aspect, the disclosure relates to modified polymerases useful for nucleic acid sequencing, genotyping, copy number variation analysis, paired-end sequencing and other forms of genetic analysis. In some aspects, the disclosure relates to modified polymerases useful for the generation of nucleic acid libraries or nucleic acid templates. In some aspects, the disclosure relates to the identification of homologous amino acid mutations that can be transferred across classes or families of polymerases to provide novel polymerases with altered properties.
“In some embodiments, the DNA polymerase is selected from the group consisting of an A family DNA polymerase; a B family DNA polymerase; a mixed-type polymerase; an unclassified DNA polymerase and RT family polymerase; and variants and derivatives thereof. In some embodiments, the DNA polymerase is an A family DNA polymerase selected from the group consisting of a Pol I-type DNA polymerase such as E. coli DNA polymerase, the Klenow fragment of E. coli DNA polymerase, Bst DNA polymerase, Taq DNA polymerase, Platinum Taq DNA polymerase series, Omni Klen Taq DNA polymerase series, Klen Taq DNA polymerase series, T7 DNA polymerase, and Tth DNA polymerase. In some embodiments, the DNA polymerase is Bst DNA polymerase. In other embodiments, the DNA polymerase is E. coli DNA polymerase I. In some embodiments, the DNA polymerase is the Klenow fragment of E. coli DNA polymerase. In some embodiments, the polymerase is Taq DNA polymerase. In some embodiments, the polymerase is T7 DNA polymerase.” Vander Horn et al., paras. [0266]-[0267].
“In some embodiments, the disclosure is generally related to an isolated and purified polypeptide having at least 90% identity to SEQ ID NO: 2 and includes an amino acid substitution at one or more positions corresponding to positions selected from the group consisting of: N487, N485, E493, A263, D423, D480, H281, E220 and N234, wherein the numbering is relative to SEQ ID NO: 2.” Vander Horn et al., para. [0055].  
“In some embodiments, the disclosure is generally related to an isolated and purified polypeptide comprising or consisting of at least 80% identity to SEQ ID NO: 1 or a biologically active fragment thereof and having one or more amino acid mutations (e.g., substitutions) selected from the group consisting of N31R, N31K, H46R, D77K, D77H, D113N, D114R, D130A, D130H, D144M, D144K, L212A, E220K, N234R, N234K, V241K, V251K, A263K, D264A, D264R, D264Q, D264S, D264K, Y272R, H273N, H273R, L280R, H281A, H281M, E294S, E294F, E294G, E294K, V299K, V299H, V299F, D303R, I331Q, E325R, L335T, E336P, I354W, I354F, I370A, Q409R, G416K, V418M, V418I, G420K, D423S, D423K, D423N, D423R, D423T, D423G, D423I, D423K, G425R, Q428W, N429R, N429K, E446Q, F448K, N457T, A462T, H473R, Y477F, D480R, D480F, D480H, D480A, D480S, D480N, D480Q, N485K N485W, N485Y, N487H, N487R N487W, N487F, N487I, V488R, E493Q, E493R, M495Q, H528A, H528F, H528S, V533I, H572R, W577Y and D579F, wherein the numbering is relative to the amino acid sequence of SEQ ID NO: 1.” Vander Horn et al., para. [0058]. It is noted that the residues Lys, Ser, Gly and Ile are non-negatively charged amino acid residues.  Vander Horn et al. exemplifies SEQ ID NO: 2 of Vander Horn et al. having several substitutions including D423K.
SEQ ID NO: 2 of Vander Horn et al. is described as “Bacillus stearothermophilus pol I” DNA polymerase.  See Vander Horn et al., para. [0277].
An alignment between recited SEQ ID NO: 1 (Query) and SEQ ID NO: 2 of Vander Horn et al. (Sbjct) is as follows:

    PNG
    media_image2.png
    110
    694
    media_image2.png
    Greyscale

	As can be seen in the alignment, residue D423 of SEQ ID NO: 2 of Vander Horn et al. is equivalent to position 18 of recited SEQ ID NO: 1 (and also position 18 of recited SEQ ID NOS: 6, 7, 8, 9 and 10).
et al. teach kits containing the DNA polymerase taught therein provided with a buffer as recited directly in claim 41.  
	However, Vander Horn et al. do not teach a DNA polymerase having an amino acid sequence of recited SEQ ID NO: 1 with the aspartic acid residue at position 18 replaced by a non-negatively charged amino acid residue including SEQ ID NO: 2 with position 422 substituted with a non-negatively charged amino acid residue and SEQ ID NO: 4 with position 719 substituted with a non-negatively charged amino acid residue.  It is noted that recited SEQ ID NO: 1 is identical to recited SEQ ID NO: 6 and that SEQ ID NO: 2 is a subsequence of recited SEQ ID NO: 4.
	As discussed, Vander Horn et al., para. [0266], teach that embodiments include the DNA polymerase is an A family DNA polymerase selected from the group consisting of a Pol I-type DNA polymerase, wherein a preferred embodiment is “Bacillus stearothermophilus pol I” DNA polymerase.  
	Larsen et al., abstract, teach:
	The present invention relates to DNA polymerases. In particular, the present invention relates to DNA polymerases based on a DNA polymerase from a Psychrobacillus sp. The present invention provides an isolated DNA polymerase or an enzymatically active fragment thereof, said DNA polymerase comprising the amino acid sequence of SEQ ID NO:1 or comprising an amino acid sequence which is at least 70% identical to SEQ ID NO:1. The invention also provides nucleic acid molecules comprising a nucleotide sequence that encodes the DNA polymerase. The invention also provides a method of nucleotide polymerisation and a method of amplifying a nucleic acid in which the DNA polymerase or an enzymatically active fragment thereof is used.
	“The current toolbox of polymerase enzymes used in the various isothermal technologies is, however, very limited. Typically, different isothermal methods require reaction temperatures between 30-65°C which are mainly determined by the working range of the polymerases used in the reactions.” Larsen et al., page 2, lines 24-27. “The Psychrobacillus sp. is cold adapted and its DNA polymerase I is active at low temperatures. However, unlike other marine DNA polymerases, the Psychrobacillus sp. DNA polymerase I is not rapidly inactivated above 20-25°C and thus represents a DNA polymerase that is very useful at a broad range of temperatures. Moreover, the Psychrobacillus sp. DNA polymerase I is much more active in general than other marine polymerases.” Larsen et al., page 3, lines 2-7.
Based on structural knowledge of Geobacillus stearothermophilus DNA polymerase I and its truncated "large fragment" (PDB 1L3S), the unwanted 5' -3'-exonuclease domain has been removed in the expression constructs, i.e. the Forward primer is designed in such a way that the PCR product of the PB polymerase lacks the unwanted exonuclease domain. The gene encoding the DNA polymerase I from the Psychrobacillus sp. was cloned into the vector pET151/D-TOPO ® using the Gateway® Technology (Thermo Fisher). The starting material for the polymerase chain reaction was the genomic DNA of Psychrobacillus sp.” Larsen et al., page 30, lines 8-18.  The preceding is understood as a description that there is a significant structural relationship between Geobacillus stearothermophilus DNA polymerase I and the polymerase of SEQ ID NOS: 1 and 3 of Larsen et al.  Geobacillus stearothermophilus DNA polymerase I appears to be the same DNA polymerase as Bacillus stearothermophilus pol I described by Vander Horn et al. See Burgess et al., page 1, left column (“Members of the Geobacillus genus were originally classified in Group 5 of the Bacillus genus.”).
	It is noted that the Psychrobacillus sp. DNA polymerase I discussed by Larsen et al. is SEQ ID NO: 1 of Larsen et al. that is identical to recited SEQ ID NO: 2. “In one embodiment, the DNA polymerase comprises (or consists of) the amino acid sequence of SEQ ID NO:3.” Larsen et al., page 4, lines 5-6.  SEQ ID NO: 3 of Larsen et al. is identical to recited SEQ ID NO: 4 and comprises SEQ ID NO: 2 as a subsequence thereof.
	Again, Vander Horn et al., teach that embodiments can include any Pol I-type DNA polymerase including Bacillus stearothermophilus pol I as a particularly exemplified embodiment.  Larsen et al., teach  Pol I type polymerase taught to be structurally related to B. stearothermophilus pol I DNA polymerase being SEQ ID NOS: 1 and 3 of Larsen et al. (identical to recited SEQ ID NOS: 2 and 4, respectively) that is from Bacillus smithii, taught to have particularly advantageous properties including being particularly adapted for cold temperatures and being DNA polymerase that is very useful at a broad range of temperatures.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to implement the mutations taught by Vander Horn et al., for example the substitution D423I or D423K, in other pol I type DNA polymerases taught to be related to B. stearothermophilus pol I DNA polymerase and further taught to be advantageous in the prior art including the DNA polymerase having SEQ ID NO: 1 or 3 of Larsen et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do et al. directly suggest that the substitutions taught therein can be made to Pol I type DNA polymerase to reduce systematic error, and 2) Larsen et al. teach that the polymerase of SEQ ID NO: 1 or 3 of Hayashizaki et al. has particular advantageous properties including particularly activity over a useful range of temperatures.  
	Regarding claim 34, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145(II).  As discussed, the cited prior art suggests a DNA polymerase identical to recited SEQ ID NOS: 2 and 4 with substitution to a non-negatively charged amino acid residue at position 422 or 719, respectively.  The specification directly evidences that such species are fully expected to have least 30% greater strand displacement activity as compared to a DNA polymerase with SEQ ID NO: 1 but with aspartic acid at position 18 relative to SEQ ID NO: 1 or at the equivalent position in other sequences.  As such, the fact that the appellant has recognized another advantage which naturally flows from the teachings of Vander Horn et al. and Larsen et al. cannot be the basis for patentability when the differences would otherwise be obvious.
	Regarding claim 35 and 40, Larsen et al. states “In some embodiments, across a concentration range from about 0mM to 210mM NaCI, DNA polymerases of the present invention exhibit a substantial
proportion (e.g. at least 30%) of their maximum polymerase activity.”  “In some embodiments, across a concentration range from about 20mM to 150mM NaCI, DNA polymerases of the present invention exhibit at least 60% of their maximum polymerase activity.” Larsen et al., page 15, lines, 22-31.  The preceding is understood to be a direct teaching that the DNA polymerases of Larsen et al., even after substitution, possess the properties recited in claims 35 and 40.
	Regarding claims 41-42 and 44-47, “The present invention also provides compositions comprising a DNA
polymerase of the invention. Such compositions preferably comprise a buffer.” Larsen et al., page 24, lines 2-3.   “Based on structural knowledge of Geobacillus stearothermophilus DNA polymerase I and its truncated "large fragment" (PDB 1L3S), the unwanted 5' -3'-exonuclease domain has been removed in the expression constructs, i.e. the Forward primer is designed in such a way that the PCR product of the the vector pET151/D-TOPO ® using the Gateway® Technology (Thermo Fisher). The starting material for the polymerase chain reaction was the genomic DNA of Psychrobacillus sp.” Larsen et al., page 30, lines 8-18. “Recombinant protein production was performed in Rosetta 2 (DE3) cells (Novagen®) . The cells grew [i.e. cultured] in Terrific Broth and gene expression was induced by addition of IPTG. Protein production was carried out at 15 °C for 6 h. In the first purification step the His6-tagged protein was purified by immobilized Ni2+-affinity chromatography.” Larsen et al., page 30, lines 21-25. “In one aspect the present invention therefore provides an expression vector (preferably a recombinant expression vector) containing a nucleic acid molecule of the invention, or a fragment thereof, and the necessary regulatory sequences for the transcription and translation of the protein sequence encoded by the nucleic acid molecule of the invention.” Larsen et al., page 19, lines 9-13. At the time of filing, the ordinarily skilled artisan would have been motivated to produce any DNA polymerase using the expression vectors, recombinant host cells and methods taught by Larsen et al. since the same are directly taught and reasonably expected to be materials and methods that can be applied to obtaining any DNA polymerase suggested by the prior art. 


Claims 27-32, 34-35 and 40-47 (this rejection includes rejection of both claims labeled claim 45) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Horn et al. and Larsen et al. as applied to claims 27-32, 34-35, 40-42 and 44-47 above, and further in view of Puigbo et al. (OPTIMIZER: a web server for optimizing the codon usage of DNA sequences, Nucleic Acids Res. 35 (2007): W126-W131) as evidenced by Burgess et al.
	Regarding claim 43, Larsen et al. teach that SEQ ID NO: 1 of Larsen et al. is encoded by the nucleotide sequence of SEQ ID NO: 2 of Larsen et al.  Puigbo et al. teach that “Gene expression levels depend on many factors, such as promoter sequences and regulatory elements. One of the most important factors is the adaptation of the codon usage of the transcript gene to the typical codon usage
of the host (1). Therefore, highly expressed genes in prokaryotic genomes under translational selection have a pronounced codon usage bias. This is because they use a small subset of codons that are et al., page W126, left column. “Here we present a new web server, called OPTIMIZER, for codon usage optimization focused on the heterologous, or even homologous, gene expression in bacterial hosts. OPTIMIZER allows three optimization methods and uses several valuable, new reference sets.
OPTIMIZER can therefore be used to optimize the expression level of a gene, to assess the adaptation of alien genes inserted into a genome (8), or to design new genes from protein sequences. The server is freely available at http://genomes.urv.es/OPTIMIZER.” Puigbo et al., page W126, right column.
	As such, Puigbo et al. directly suggest that it is beneficial to perform codon optimization using the OPTIMIZER web-based application on heterologous gene for expression in a heterologous host cell in order to achieve the benefit of high expression.  SEQ ID NO: 2 was inputted into the OPTIMIZER tool for optimization in an E. coli (Larsen et al. exemplifies heterologous expression in E. coli in the working examples) output as shown in the Office Action Appendix.  An alignment between recited SEQ ID NO: 13 (Query) and the output of OPTIMIZER (Sbjct) is further shown in the Office Action Appendix wherein the two sequences share about 82% identity.
	As such, at the time of filing the ordinarily skilled artisan would have been motivated to perform codon optimization on the nucleotide sequence of SEQ ID NO: 2 of Larsen et al. to generate the outputted sequence having about 82% identity to recited SEQ ID NO: 13, since Puigbo et al. teach the same to improve the expression of heterologous genes in heterologous host cells, and to utilize the same codon sequence as a base sequence for expression of the DNA polymerases using the methodology taught by Larsen et al. including any substitution of D422 as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-35, 38, 40-42 and 44-47 (this rejection includes rejection of both claims labeled claim 45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,787,653 B2 in view of Vander Horn et al. (U.S. 2015/0094211 A1), Hayashizaki et al. (U.S. 2010/0047862 A1) and Uniprot, Accession No. A0A1I5YQ56, 2017, www.uniprot.org.
U.S. Patent No. 10,787,653 B2 is previously published as Larsen et al. (WO 2017/162765 A1).
The patented claims set forth the following:

12. The isolated DNA polymerase according to claim 1, wherein across a concentration range from 0mM to 210mM NaCl, said DNA polymerase exhibits at least 30% of its maximum polymerase activity.
 	13. A composition comprising a DNA polymerase according to claim 1 and a buffer.
	The rejection of claims 27, 29, 33, 34, 35, 38, 40-42 and 44-47 under 35 U.S.C. 103 over Vander Horn et al. (U.S. 2015/0094211 A1) and Hayashizaki et al. (U.S. 2010/0047862 A1) is incorporated herein by reference.  As discussed, the combined teachings of Vander Horn et al. and Hayashizaki et al. motivate the ordinarily skilled artisan to substitute residues corresponding to D423 of SEQ ID NO: 2 of Vander Horn et al. with another amino acid residue including Ala, Lys, Gly or Ile wherein such residue D423 corresponds to position 18 of SEQ ID NO: 1, position 422 of recited SEQ ID NO: 2 and position 719 of SEQ ID NO: 719.  These teachings extend to making the corresponding substitution in any other DNA polymerase I stated to be advantageous including the isolated DNA polymerase recited in the patented claims wherein SEQ ID NO: 1 recited in the patent claims is identical to recited SEQ ID NO: 2.  That is, one having ordinarily skill in the art at the time of filing would have been motivated to modify the isolated DNA polymerase having SEQ ID NO: 1 recited in the patented claims to have a substitution of position D422 (corresponding to D423 of SEQ ID NO: 2 of Vander Horn et al.) to any of Ala, Lys, Gly or Ile in order to achieve the benefit of a polymerase having lower systematic error as taught by Vander Horn et al.  Upon making such a modification, the reasons why the ordinarily skilled artisan at the time of the invention would have applied such a modified DNA polymerase to meet all of the features of claims 27-35, 38-42 and 44-47 are stated above under the rejections under 27, 29, 33, 34, 35, 38, 40-42 and 44-47. Regarding claim 32, Uniprot A0A1I5YQ56 teach a DNA polymerase I having over 99% sequence identity to recited SEQ ID NO: 4 and having over 99% identity to SEQ ID NO: 1 of the patented claims.  Due to the very high sequence similarity between the DNA polymerase I taught by Uniprot A0A1I5YQ56 and SEQ ID NO: 1 of the patented claims, in addition to modification of the polymerase of SEQ ID NO: 1 the ordinarily skilled artisan at the time of filing would have been motivated to similarly modify the DNA .

Claims 27-32, 34-35 and 40-47 (this rejection includes rejection of both claims labeled claim 45) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,787,653 B2 in view of Vander Horn et al. (U.S. 2015/0094211 A1) further in view of Larsen et al. (WO 2017/162765 A1) (published 09/28/2017) and Puigbo et al. (OPTIMIZER: a web server for optimizing the codon usage of DNA sequences, Nucleic Acids Res. 35 (2007): W126-W131) as evidenced by Burgess et al.
U.S. Patent No. 10,787,653 B2 is previously published as Larsen et al. (WO 2017/162765 A1).
The patented claims set forth the following:
1. An isolated DNA polymerase, said DNA polymerase comprising the amino acid sequence of SEQ ID NO:1 or comprising an amino acid sequence which is at least 90% identical to SEQ ID NO:1, wherein said DNA polymerase lacks a 5′-3′ exonuclease domain.
12. The isolated DNA polymerase according to claim 1, wherein across a concentration range from 0mM to 210mM NaCl, said DNA polymerase exhibits at least 30% of its maximum polymerase activity.
 	13. A composition comprising a DNA polymerase according to claim 1 and a buffer.
	The rejections of claims 27-32, 34-35 and 40-47 under 35 U.S.C. 103 over Vander Horn et al., Larsen et al. and Puigbo et al. are incorporated herein by reference.  The patented claims recite the same DNA polymerase as taught by Larsen et al. being SEQ ID NO: 1 of Larsen et al. and the patented claims. The reason why the ordinarily skilled artisan would have modified the DNA polymerase having SEQ ID NO: 1 of the patented claims to meet all of the features of 27-32, 34-35 and 40-47 is discussed above including modification of the DNA polymerase of SEQ ID NO: 3 of Larsen et al. (comprising SEQ ID NO: 1 of the patented claims as subsequence thereof) and codon optimization in view of the teachings of Puigbo et al. of the nucleotide sequence of SEQ ID NO: 2 of Larsen et al. (encoding SEQ ID NO: 1 of the 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652